 



Exhibit 10.31
AMENDMENT NO. 5
TO THE
AMENDED AND RESTATED
BEARINGPOINT, INC. 401(k) PLAN
          WHEREAS, BearingPoint, Inc. (the “Company”) maintains the Amended and
Restated BearingPoint, Inc. 401(k) Plan (the “Plan”); and
          WHEREAS, pursuant to its authority under Section 16.1 of the Plan, the
Company, by action of the Compensation Committee (the “Committee”) of the
Company’s Board of Directors, acted on September 14, 2006, to amend the Plan,
effective as of such date, to eliminate (i) the Company’s ability to make
Employer Matching Contributions in the form of Company Stock (as such terms are
defined in the Plan) and (ii) a Participant’s right to make new contributions or
transfers to the Company Stock Fund in the Plan.
          NOW, THEREFORE, to implement the Committee’s action, the Plan is
hereby amended, effective September 14, 2006, in the following respects:
1. Section 4.2 is amended in its entirety to read as follows:
Section 4.2. Employer Matching Contributions. Subject to the limitations set
forth in Article 6, an Employer, in its sole discretion, may elect to contribute
for each Plan Year on behalf of each Participant who (i) made salary reduction
contributions for the Plan Year and (ii) is employed on the last day of such
Plan year, such amount as the Employer may determine. Matching contributions
shall be stated as a percentage or percentages of the Participant’s salary
reduction contributions. The Employer shall designate the percentage or
percentages for the Plan Year and may limit the amount or percentage of salary
reduction contributions to be matched. Employer matching contributions shall be
made only in cash.
Employer matching contributions for any Plan Year may be delivered to the
Trustee in one or more installments, and shall be delivered to the Trustee prior
to the due date, including extensions thereof, of the Employer’s federal income
tax return for the fiscal year of the Employer that ends with or within such
Plan Year.

 



--------------------------------------------------------------------------------



 



2. Section 4.3 is amended in its entirety to read as follows:
Section 4.3. Profit Sharing Contributions. Subject to the limitations set forth
in Article 6, each Employer, in its sole discretion, may elect to contribute for
a Plan Year on behalf of its Eligible Employees who are Participants and who are
employed on the last day of such Plan Year such amount as the Company may
determine.
Employer profit sharing contributions for any Plan Year may be delivered to the
Trustee in one or more installments, and shall be delivered to the Trustee prior
to the due date, including extensions thereof, of the Employer’s federal income
tax return for the fiscal year of the Employer that ends with or within such
Plan Year. All Employer profit sharing contributions shall be made in cash.
3. Section 7.2(b) is amended in its entirety to read as follows:
(b) Company Stock Fund. In addition to the investment funds established pursuant
to subsection (a), the Trustee shall, operate and maintain a Company Stock Fund.
The assets of the Company Stock Fund shall be invested in shares of Company
Stock. Notwithstanding the foregoing, at such time as the Committee determines
that no Participant has any portion of his or her Account invested in the
Company Stock Fund, the Trustee shall be directed to close the Company Stock
Fund and Company Stock shall no longer be a permitted investment in the Plan.
4. Section 8.1(b) is amended in its entirety to read as follows:
(b) Investment Election. Each Participant shall make an investment election that
shall apply to the investment of contributions to be made on his behalf pursuant
to Article 4 or 5 and any earnings on such contributions. Such election shall
specify that such contributions be invested either (i) wholly in one of the
funds maintained or employed by the Trustee pursuant to subsection (a) or
(ii) divided among such funds in multiples established by the Committee from
time to time. Separate investment elections with respect to different types of
contributions shall not be made. The Plan is intended to be an “ERISA section
404(c) plan” as described in Department of Labor Regulations section
2550.404c-1; therefore, the Committee shall follow the Participant’s investment
elections, in accordance with such Regulation. During any period in which no
direction as to the investment of a Participant’s account is on file with the
Committee, contributions made by him or on his behalf to the Plan shall be
invested in such manner as the Committee shall determine.

2



--------------------------------------------------------------------------------



 



5. Section 8.1(c) is amended by adding the following language to the end
thereof:
Notwithstanding any provision of this Plan to the contrary, effective
September 14, 2006, a Participant shall not be permitted to change an investment
election so as to cause any amounts to be transferred into the Company Stock
Fund.
6. Section 8.1(d) is deleted in its entirety, and a new Section 8.1(d) is added
to read as follows:
(d) Company Stock Fund. Notwithstanding any provision of this Plan to the
contrary, effective September 14, 2006, a Participant shall not be permitted to
elect to have any new contribution invested in the Company Stock Fund. Any
existing investments in the Company Stock Fund prior to September 14, 2006 may
continue to remain in the Company Stock Fund.
7. In all respects not amended, the Plan is hereby ratified and confirmed.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this amendment has been executed on behalf of the
Company by the undersigned duly authorized officer of the Company.
           

            BEARINGPOINT, INC.
    Date: 2/6/07  By:   /s/ James M. Monastero         Name:   James M.
Monastero        Its: Chief People Officer & EVP, Global HR     

4